DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 21-36 filed on 05/13/2022 are currently pending.

Election/Restrictions
Applicant’s election of Group I, claims 21-22 and 35-36 in the reply filed on 10/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites the generic limitations “metal passivator” and “corrosion inhibitor”. These generic terms encompass a large amount of species and there is no disclosure of this term that would permit the determination of which species are within the scope of these generic terms. The disclosure contains insufficient written description to demonstrate applicant was in possession of these generic terms. Furthermore, the description does not place the public in possession of any of these generic groups of compounds.
MPEP states that the purpose of the written description requirement is to
ensure that the inventor had possession, as of the filing date of the application, of the
specific subject matter later claimed by him. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe
an invention and do so in sufficient detail that one skilled in the art can clearly
conclude that "the inventor invented the claimed invention." Lockwood v.
American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir.
1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.
1989) ("[T]he description must clearly allow persons of ordinary skill in the art to
recognize that [the inventor] invented what is claimed."). Thus, an applicant
complies with the written description requirement "by describing the invention,
with all its claimed limitations, not that which makes it obvious," and by using
"such descriptive means as words, structures, figures, diagrams, formulas, etc.,
that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at
1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate
written description to identify the genus of the claim. In Regents of the University of
California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a
description of a chemical species, 'requires a precise definition, such as by
structure, formula, [or] chemical name,' of the claimed subject matter sufficient to
distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In
re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In
other cases, particularly but not necessarily, chemical cases, where there is
unpredictability in performance of certain species or subcombinations other than
those specifically enumerated, one skilled in the art may be found not to have
been placed in possession of a genus ... ") Regents of the University of California
v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP further states that if a biomolecule is described only by a functional
characteristic, without any disclosed correlation between function and structure of the
sequence, it is "not sufficient characteristic for written description purposes, even when
accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The
MPEP does state that for a generic claim the genus can be adequately described if the
disclosure presents a sufficient number of representative species that encompass the
genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must
describe a sufficient variety of species to reflect the variation within that genus. See
MPEP § 2163. Although the MPEP does not define what constitutes a sufficient number
of representative species, the courts have indicated what do not constitute a
representative number of species to adequately describe a broad generic. In Gostelli,
the courts determined that the disclosure of two chemical compounds within a subgenus
did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of
possession has been furnished in the disclosure of the Application. These include "level
of skill and knowledge in the art, partial structure, physical and/or chemical properties,
functional characteristics alone or coupled with a known or disclosed correlation
between structure and function, and the method of making the claimed invention.
Disclosure of any combination of such identifying characteristics that distinguish the
claimed invention from other materials and would lead one of skill in the art to the
conclusion that the applicant was in possession of the claimed species is sufficient."
MPEP § 2163. While all of the factors have been considered, a sufficient amount for a
prima facie case are discussed below.
(1) Level of skill and knowledge in the art:
The relative level of skill possessed by one of ordinary skill in the art of chemical
research is relatively high, as a majority of lead investigators directing scientific
research and development in this particular technological area possess a Ph.D. in a
scientific discipline such as organic synthetic chemistry, polymer chemistry, medicinal
chemistry, biochemistry, pharmacology, biology or the like.
(2) Partial structure:
The specification fails to describe specifically which metal passivators and corrosion inhibitors are encompassed in the setting of the claimed composition.
(3) Physical and/or chemical properties:
The disclosure provides that the claimed solvent composition comprises the generic terms but their chemical and/or physical properties have not been described to the extent that a skilled artisan understands the metes and bounds of the limitations.
(4) Functional characteristics
No disclosure of functional characteristics of the generic limitations are present in the specification.
(5) Method of making the claimed invention:
The specification does not set forth method of making any of the metal passivator and a corrosion inhibitor.

As stated supra, the MPEP states that written description for a genus can be
achieved by a representative number of species within a broad generic. It is
unquestionable that instant claims are broad and generic, with respect to all possible
species encompassed by the claims. The possible structural variations are limitless
to any “metal passivator” and “corrosion inhibitor”, “acceptable carriers” and “active ingredient”. Although the claims may recite some functional characteristics, the
claims lack written description because there is no disclosure of a correlation between
function and structure of the compounds beyond those compounds specifically
disclosed in the examples in the specification. Moreover, the specification lacks
sufficient variety of species to reflect this variance in the genus. While having written
description of the elected species and compounds identified in the specification tables
and/or examples, the specification does not provide sufficient descriptive support for the
myriad of compounds embraced by the claims.
The description requirement of the patent statue requires a description of an
invention, not an indication of a result that one might achieve if one made that invention.
See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)
(affirming rejection because the specification does "little more than outlin[e] goals
appellants hope the claimed invention achieves and the problems the invention will
hopefully ameliorate.") Accordingly, it is deemed that the specification fails to provide
adequate written description for the genus of the claims and does not reasonably
convey to one skilled in the relevant art that the inventor(s), at the time the application
was filed, had possession of the entire scope of the claimed invention.
	Claim 36 also fails to comply with the written description for depending on claim 22.

Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites vague limitations “metal passivator” and “corrosion inhibitor”.  Upon review of the specification, the Examiner cannot determine which metal passivators and corrosion inhibitors are embraced by the claims. It is unclear how many metal passivators and corrosion inhibitors are tolerated to fall within the metes and bounds of the aforementioned limitations.
Claim 36 is also rendered indefinite for depending on claim 22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belter (Belter “1-Chloro-3,3-difluoropropadiene” J. Fluorine Chem. 1999, 94, 61-63; cited in IDS 04/21/2022).
	Regarding claim 21, Belter teaches a product composition comprising cis- and trans- 1,2-dichloro-3,3-trifluoropropene (page 62, 2nd col.).
The reference is silent that the composition is a solvent as instantly set forth in the preamble of the claim. However MPEP § 2111.02 indicates that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. In this instance, the intended use of the composition comprising cis- and trans- 1,2-dichloro-3,3-trifluoropropene is of no significance to the structure of the composition. Accordingly, the intended use in the preamble is not considered to be a limitation of the claim and thus is not given patentable weight.
	Regarding claim 22, Belter teaches that the product composition further comprises 1,2,3-trichloro-3-fluoro-1-propene (page 63, 1st col.).
	Regarding claim 35, Belter teaches that the cis- to trans- after isolation of 1,2-dichloro-3,3-trifluoropropene is in a ratio of 13:87, hence the product composition before isolation would necessarily comprise that ratio.
	Regarding claim 36, Belter teaches that 197.2 g of cis- and trans- 1,2-dichloro-3,3-trifluoropropene and 30.8 g of 1,2,3-trichloro-3-fluoro-1-propene are isolated from the product composition, thus prior to isolation, the product composition would have comprised 13.5 mass% ([30.8/(30.8+197.2)]x100).

Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whaley (Whaley et al. “Isomerization During Allylic Fluorination” Journal of the American Chemical Society (1948), 70, 1026-7; cited in IDS 04/21/2022).
	Whaley teaches a product composition comprising compound (VIII) (CCl2=CClCHF2) (page 1027, 2nd col., line. 19).
The reference is silent that the composition is a solvent as instantly set forth in the preamble of the claim. However MPEP § 2111.02 indicates that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. In this instance, the intended use of the composition comprising 1,2-dichloro-3,3-trifluoropropene is of no significance to the structure of the composition. Accordingly, the intended use in the preamble is not considered to be a limitation of the claim and thus is not given patentable weight.

Conclusion
	Claims 21-22 and 35-36 are rejected and no claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1759